Case 3:20-cr-01540-DMS Document 12 Filed 08/10/20 PagelD.18 Page 1of1

   

 

bo
co

 

 

 

 

 

 

 

 

 

1
2
3: oe
4
5
6
7 UNITED STATES DISTRICT COURT
8 SOUTHERN DISTRICT OF CALIFORNIA
9 .
19) UNITED STATES OF AMERICA, Case No.: 20CR1540-DMS
11 Plaintiff,
12 DISMISS THE INDICTMENT.
3 Vv. - | WITHOUT PREJUDICE |
14 ELVIS JONATHAN SALAS, |
15 Defendant. |
16 ||
17 | |
18 Upon motion of the United States of America and good cause appearing,
19 IT IS HEREBY ORDERED that the INDICTMENT in the above-entitled case be
“99 || dismissed without prejudice as to Defendant ELVIS JONATHAN SALAS.
1 IT IS SO ORDERED.
22
73 DATED: 4*# ——_—, 2020.
24 |
25
26 United States District Judge
27

 

 

 
